Citation Nr: 9913961	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-31 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to 
December 1969.  

This matter arises from a February 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the veteran's claim for 
assignment of a compensable evaluation for his service-
connected bilateral hearing loss.  The veteran filed a timely 
appeal, and the case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  Service connection is in effect for bilateral hearing 
loss.  

3.  The report of a February 1997 VA audiometric examination 
shows the veteran's average pure tone decibel loss in the 
right ear to be 51, and 55 in the left ear.  Speech 
recognition was shown to be 92 percent in the right ear and 
90 percent in the left ear.  Such hearing impairment reflects 
Level I in the right ear and Level II in the left ear.  

4.  The report of an August 1998 VA audiometric examination 
shows the veteran's average pure tone decibel loss in the 
right ear to be 51, and 50 in the left ear.  Speech 
recognition was shown to be 92 percent in the right ear and 
96 percent in the left ear.  Such hearing impairment reflects 
Level I in the right ear and Level I in the left ear.  




CONCLUSION OF LAW

The criteria for assignment of a compensable evaluation for 
the veteran's bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.85, 4.87, Diagnostic Code 6100 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim for assignment of 
a compensable evaluation for his bilateral hearing loss 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  In 
addition, the Board must also consider whether the VA has 
properly assisted the veteran in the development of his 
claim.  A mere allegation that a service-connected disability 
has become more severe is sufficient to establish a well-
grounded claim for an increased rating.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 628, 632 (1992).  Accordingly, the Board finds that 
the veteran has presented a claim that is well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to those claims.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA 
audiometric examinations, and a transcript of hearing 
testimony given before a Hearing Officer at the RO.  The 
Board is not aware of any additional relevant evidence which 
is available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disabilities affect his 
ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (Rating Schedule).  See 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In addition, 
where entitlement to service connection has already been 
established, and an increase in a disability evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The standards for rating an impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85 et seq.  (1998).  In 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  To evaluate the degree of 
disability for defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  

In this case, service connection was granted for bilateral 
hearing loss by a rating decision of January 1982, based upon 
bilateral high frequency hearing loss reflected in the 
veteran's service medical records dating back to 1969.  A 
noncompensable evaluation was assigned, effective from 
September 21, 1981.  In January 1997, the veteran filed a 
claim for an increased rating for his bilateral hearing loss, 
in which he asserted that his hearing loss had increased in 
severity.  In January 1998, he appeared at a personal hearing 
before a Hearing Officer at the RO in which he testified that 
his hearing loss impaired his job performance as an analyst 
programmer.  He indicated that his job was rather hearing-
intensive, and that he would often experience difficulty in 
understanding what was being said in communications dealing 
with program syntax.  He stated that attempts to use hearing 
aids were unsuccessful.  He also testified that he 
experienced difficulty in hearing two people speaking at the 
same time or with higher pitched female voices, and that his 
hearing had become progressively worse over time.  The 
veteran further offered his opinion that the impairment 
caused by his hearing resulted in lost promotion 
opportunities.  

In February 1997, the veteran underwent a VA audiological 
examination.  The 
results of that test found that the veteran's pure tone 
thresholds, in decibels, to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
20
85
95
LEFT
10
10
20
95
95

The average pure tone decibel loss in the right ear was 51, 
and in the left ear was 55.  (The average is computed from 
the results at 1000, 2000, 3000, and 4000-Hertz (Hz); the 
results at 500 Hz are only used to determine whether hearing 
loss disability, under VA standards, is present.)  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 90 percent in the left ear.

Applying the pertinent rating criteria to the veteran's 
February 1997 examination results yields a numerical category 
designation of I in the right ear (between 50 and 57 average 
pure tone decibel hearing loss, with between 92 and 100 
percent of speech discrimination), and II in the left ear 
(between 50 and 57 average pure tone decibel hearing loss, 
with between 84 and 90 percent of speech discrimination).  
Entering the category designations for the veteran's 
bilateral hearing loss into Table VII produces a disability 
evaluation of zero percent, under 38 C.F.R. § 4.87(a), 
Diagnostic Code 6100 (1998).  

During the course of this appeal, the veteran underwent an 
additional VA audiological examination in August 1998.  The 
results of that test found that the veteran's pure tone 
thresholds, in decibels to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
85
90
LEFT
5
5
15
90
90

The average pure tone decibel hearing loss in the right ear 
was 51, and in the left ear was 50.  Speech recognition 
ability was shown to be 92 percent in the right ear and of 96 
percent in the left ear.  These results yield a numerical 
category designation of I for both the right and left ears 
(between 50 and 57 average pure tone decibel hearing loss, 
with between 92 and 100 percent of speech discrimination).  
Entering the category designations for the veteran's 
bilateral hearing loss into Table VII produces a disability 
percentage evaluation of zero percent, under Diagnostic Code 
6100.  

After applying the criteria under 38 C.F.R. §§ 4.85 et seq. 
to the evidence of record, the Board must conclude that the 
currently assigned noncompensable evaluation is appropriate, 
and that the preponderance of the evidence is against a 
higher evaluation under any other diagnostic code.  As there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  The 
Board finds no basis upon which to grant a compensable 
evaluation for the veteran's bilateral hearing loss.  

In addition the potential application of various provisions 
of Title 38 of the Code of Federal Regulations (1998) have 
been considered.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  The Board has carefully considered the 
contentions that the veteran's hearing loss warrants an 
increased evaluation and the request for consideration on an 
extra-schedular basis.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1) (1998).  The governing norm in these exceptional 
cases is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

In this regard, the Board first notes that the schedular 
evaluations in this case are not inadequate.  There is a full 
range of ratings that anticipate greater disability from 
hearing loss.  The record, however, does not establish the 
presence of findings that would support a higher rating under 
the Rating Schedule.  Further, the Board finds no evidence of 
an exceptional disability picture in this case.  The veteran 
has not required hospitalization or frequent treatment for 
his bilateral hearing disability.  Concerning the 
interference of the veteran's disability with his employment, 
the Board notes that the veteran has averred that his 
service-connected hearing loss has resulted in significant 
interference with his employment due to his inability to 
distinguish certain sounds and difficulty in understanding 
higher pitched female voices and has affected his overall job 
performance.  However, while the Board acknowledges that the 
veteran may have some difficulty in such situations, the 
record before the Board is bereft of any evidence 
establishing this, or of any other evidence that the 
veteran's bilateral hearing loss markedly interferes with his 
employment.  The medical evidence indicates that the 
veteran's speech recognition has on most recent VA 
examination in August 1998 been described as "excellent."  
Further, the Board also notes that the veteran is currently 
gainfully employed as an analyst programmer.  Thus, on the 
basis of the entire record, the Board must conclude that 
there has been no showing that the disability under 
consideration has caused marked interference with employment.  
In the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

The claim for the assignment of a compensable evaluation for 
bilateral hearing loss is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

